 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3
     TROY K. FLAKE
 4   Deputy Civil Chief
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
 6   Telephone: 702-388-6336
     Facsimile: 702-388-6787
 7   Email: troy.flake@usdoj.gov
 8
     EUGENE N. HANSEN
 9   ANTHONY C. GENTNER
     MARK C. ELMER
10   READE E. WILSON
     Trial Attorneys, U.S. Department of Justice
11
     Environment & Natural Resources Division
12   P.O. Box 7611, Ben Franklin Station
     Washington, DC 20044-7611
13   Telephone: 202-305-0301
     Facsimile: 202-514-8865
14
     Email: eugene.hansen@usdoj.gov
15          anthony.gentner@usdoj.gov
            mark.elmer@usdoj.gov
16          reade.wilson@usdoj.gov
17
     Attorneys for the United States
18
                                  UNITED STATES DISTRICT COURT
19                                     DISTRICT OF NEVADA
20
     UNITED STATES OF AMERICA,                     Case No. 2:15-cv-01743-MMD-NJK
21
                         Plaintiff,                STIPULATION REGARDING TRIAL
22                  v.                             PROCEDURES
23
     400 ACRES OF LAND, more or less,
24   situate in Lincoln County, State of Nevada;
     and JESSIE J. COX, et al.,
25
26                       Defendants.

27
28
 1           The Parties respectfully submit the following Stipulation Regarding Trial Procedures:
 2                                                RECITALS
 3           WHEREAS, the Court entered a Minute Order on January 17, 2020 (Dkt. 572) providing,
 4   inter alia, that (1) the Parties each shall submit a trial brief not to exceed 30-pages setting forth
 5   the Parties’ stipulated facts and issues to be tried, (2) Defendants shall number their trial exhibits
 6   beginning with number 500 (or a number to follow Plaintiff’s last exhibit number, if Plaintiff has
 7   more than 500 exhibits), and (3) the Parties shall provide to the Court four complete sets of all
 8   exhibits;
 9           WHEREAS, the Court previously entered a Joint Pretrial Order setting forth the Parties’
10   stipulated facts and listing the issues to be tried (Dkt. 566);
11           WHEREAS, in light of the Joint Pretrial Order, the Parties do not believe that trial briefs
12   are necessary;
13           WHEREAS, the Parties additionally believe that they should not brief legal and factual
14   issues to the Commission prior to the trial;
15           WHEREAS, prior to issuance of the Minute Order, the Parties already had exchanged
16   pre-marked copies of exhibits, and Defendants had pre-marked their exhibits as Defendants’
17   Exhibit 1, Defendants’ Exhibit 2, etc.;
18           WHEREAS, Defendants respectfully request that they be excused from the burden of re-
19   numbering their exhibits, and the United States has no objection to this request;
20           WHEREAS, the Parties have voluminous exhibits and believe that the Court and
21   Commission would benefit from the Parties providing hard copies only of those exhibits that
22   they expect to use at trial, as opposed to all trial exhibits (i.e., hard copies of “may use” exhibits
23   would not be provided except in electronic form);
24           WHEREAS, to the extent that the Parties put forward a “may use” exhibit not previously
25   provided in the binders, the Parties will be prepared to hand-up hard copies of such exhibits to
26   the Commission and Court deputy/administrator;
27
28


                                                        1
 1           WHEREAS, the Parties have agreed that the trial time for witness examinations should
 2   be divided equally and, to that end, have agreed to a “chess clock” method of keeping track of
 3   time;
 4           WHEREAS, the Parties have agreed on a procedure for disclosing demonstrative exhibits
 5   and the order of calling witnesses; and
 6           WHEREAS, the Parties respectfully request that the Court so order these stipulations.
 7
 8                                    STIPULATIONS FOR TRIAL
 9           NOW THEREFORE, the Parties stipulate as follows with respect to the trial scheduled in
10   this case:
11           1.)    The Minute Order entered on January 17, 2020 (Dkt. 572) (“Minute Order”) is
12   hereby amended to eliminate the requirement of submission of trial briefs. The Joint Pretrial
13   Order entered by the Court (Dkt. 566), which sets forth the stipulated facts and issues to be tried,
14   shall be provided to the Commission, without the attached Exhibits, in lieu of trial briefs.
15           2.)    The Minute Order is hereby amended to permit Defendants’ trial exhibits to be
16   assigned numbers beginning with Defendants’ Exhibit 1, Defendants’ Exhibit 2, etc, Defendants
17   do not need to begin numbering their exhibits at 500 or some greater number to follow Plaintiff’s
18   exhibit numbers.
19           3.)    The Minute Order is hereby amended to require the Parties to submit to the
20   Courtroom Administrator, one week before trial, four (4) binders of only those exhibits that the
21   Parties expect to use at trial; however, the electronic copy of the exhibits to be provided to the
22   Courtroom Administrator shall include all exhibits that the Parties may use at trial. To the extent
23   that the Parties use at trial any exhibit not provided in the binders, they shall have hard copies
24   available for all of the Commissioners and the Courtroom Deputy/Administrator.
25           4.)    Plaintiff and Defendants shall be allocated equal time for examining witnesses (to
26   spend however each party deems appropriate). To that end, a “chess clock” method is adopted
27   for the trial. Plaintiff and Defendants shall delegate a person to keep track of witness
28   examination time, and these two representatives shall confer and agree during breaks regarding


                                                       2
 1   the time each party used to examine the witness(es). Time spent by the Commissioners to
 2   examine a witness shall not be counted against either party, nor shall time arguing any legal or
 3   factual issue. The trial is scheduled for nine (9) days of witness testimony, or an estimated 54
 4   total hours of witness examination time (nine days multiplied by six hours of witness
 5   examination). Plaintiff and Defendants accordingly each shall have an estimated maximum of
 6   twenty-seven (27) hours of witness examination time to use however they deem appropriate
 7   (although they need not use all of their allocated time). The estimated maximum examination
 8   time that may be used by either Plaintiff or Defendants may be modified by the Commission,
 9   provided that Plaintiff and Defendants are accorded equal time for examining witnesses.
10           5.)     Any demonstrative exhibit shall be disclosed to the other party by 6:00pm on the
11   day preceding the use of such demonstrative exhibit.
12           6.)     Each party shall disclose the witnesses that they intend to call the next day of trial.
13   These disclosures shall be made by 6:00pm on the day preceding the calling of said witnesses.
14
15           WHEREFORE, the Parties respectfully request that the Court so order the above
16   stipulations.
17
18
19   SO ORDERED:
20
21
     ___________________________________
22   THE HON. MIRANDA M. DU
     UNITED STATES DISTRICT JUDGE
23
24    Dated: January 23, 2020

25
26
27
28


                                                       3
          Case 2:15-cv-01743-MMD-NJK Document 573 Filed 01/23/20 Page 5 of 7



 1   FOR THE PARTIES:
 2
 3   Dated January 23, 2020
 4                                      FOR PLAINTIFF:
 5                                      NICHOLAS A. TRUTANICH
 6                                      United States Attorney
                                        District of Nevada
 7
                                        TROY K. FLAKE
 8                                      Deputy Civil Chief
 9                                      District of Nevada

10
                                        /s/ Eugene N. Hansen
11
                                        EUGENE N. HANSEN
12                                      ANTHONY C. GENTNER
                                        MARK C. ELMER
13                                      READE E. WILSON
                                        Trial Attorneys
14
                                        U.S. Department of Justice
15
                                        Counsel for the United States
16
17
                                        FOR THE SHEAHAN LANDOWNERS
18
19                                      /s/ Michael A. Schneider
20                                      KERMITT L. WATERS, Bar No. 2571
                                        JAMES J. LEAVITT, Bar No. 6032
21                                      MICHAEL A. SCHNEIDER, Bar No. 8887
                                        AUTUMN L. WATERS, Bar No. 8917
22                                      704 South Ninth Street
23                                      Las Vegas, Nevada 89101
                                        Telephone: (702) 733-8877
24                                      Email: jim@kermittwaters.com
25                                      Counsel for Defendant Sheahan Landowners
26
27
28


                                           4
     Case 2:15-cv-01743-MMD-NJK Document 573 Filed 01/23/20 Page 6 of 7



 1
 2                                 FOR THE TANIS LANDOWNERS
 3
 4                                 /s/ John R. Funk
                                   MARK H. GUNDERSON, Bar No. 2134
 5                                 JOHN R. FUNK, Bar No. 12372
 6                                 AUSTIN K. SWEET, Bar No. 11725
                                   3895 Warren Way
 7                                 Reno, Nevada 89509
                                   Telephone: (775) 829-1222
 8
                                   Email: jfunk@gundersonlaw.com
 9
                                   Counsel for Defendant Tanis Landowners
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                     5
          Case 2:15-cv-01743-MMD-NJK Document 573 Filed 01/23/20 Page 7 of 7



 1                                   CERTIFICATE OF SERVICE
 2           I hereby certify that on January 23, 2020, I caused the foregoing Stipulation Regarding
 3   Trial Issues to be served on all Parties who have appeared in this action using the Court’s case
     management/electronic case filing system. I further certify that on January 23, 2020, the United
 4   States sent a copy of the foregoing via U.S. mail to the following interested Parties:
 5          Sandra Sears-Lavallee                 Debbie DeVito
 6          1172 Skyline Road                     c/o Stanley Pedder
            Henderson, NV 89002                   3445 Golden Gate Way
 7                                                Lafayette, CA 94549
 8
            John B. Sheahan                       Melanie Goodpasture
 9          address unknown                       P.O. Box 7044
                                                  Cotati, CA 94931
10
            Deborah Lynn Sheahan                  House Rabbit Society
11
            4662 Gabriel Drive                    c/o Anne Martin (Registered Agent)
12          Las Vegas, NV 89121                   148 Broadway
                                                  Richmond, CA 94804
13
            Diane Sibley-Origlia                  Animal Place
14
            1615 Via Romero                       c/o Kim Sturla (Registered Agent)
15          Alamo, CA 94507                       17314 McCourtney Road
                                                  Grass Valley, CA 95949
16
17          Katherine Kell                        Hui Chu Poole
            c/o Stanley Pedder                    165 Lakewood Road
18          3445 Golden Gate Way                  Walnut Creek, CA 94598
            Lafayette, CA 94549
19
20          Amy E. Sears
            P.O. Box 71
21          Pioche, NV 89043
22                                                       /s/Eugene N. Hansen
23                                                       Eugene N. Hansen

24
25
26
27
28
